Exhibit 10.1.e


--------------------------------------------------------------------------------



RESTRICTED STOCK AWARD NO.  ______


AGL RESOURCES INC.
2007 OMNIBUS PERFORMANCE INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT


This Agreement between AGL Resources Inc. (the “Company”) and the Recipient sets
forth the terms of the Restricted Stock awarded under the above-named Plan.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.


Name of Recipient: ______________________________


Date of
Award: ______________________________                                                                           Number
of Restricted Shares:   _____________________


Restricted Shares: “Restricted Shares” means those shares of Common Stock that
are subject to the restrictions imposed hereunder which restrictions have not
then expired or terminated.  Restricted Shares may not be sold, transferred,
exchanged, assigned, pledged, hypothecated or otherwise encumbered.  These
restrictions shall apply to all shares of Common Stock or other securities
issued with respect to Restricted Shares hereunder in connection with any
merger, reorganization, consolidation, recapitalization, stock dividend or other
change in corporate structure affecting the Common Stock of the Company.


Performance Measurement Period: [insert] through [insert]


Performance Measure: The performance measure for this Award relates to [insert],
one of the performance measures enumerated in Section 5.2 of the Plan.


At the end of the Performance Measurement Period, the Restricted Shares will be
eligible for vesting, provided, that, the Company’s [insert performance measure
meets or exceeds [insert]], as certified by the Compensation and Management
Development Committee of the Board of Directors of the Company (the
“Committee”).  The last sentence of Section 10.3 of the Plan shall not apply to
the award evidenced by this Agreement.


Vesting:  At the end of the performance measurement period and upon
certification of the level of performance by the Committee (the “Certification
Date”), the Restricted Shares shall become vested and non-forfeitable as
follows:
 
•  
[insert] of the shares of Restricted Stock shall vest as of [insert].





Forfeiture; Termination of employment:   If the Committee does not certify the
attainment of the performance measure set forth above for any reason, then the
Restricted Shares shall be forfeited immediately.


In addition, if you terminate employment for any reason prior to the time that
the Restricted Shares become vested and non-forfeitable, then all Restricted
Shares will be forfeited as of the date of your termination of employment.


Change in Control: Notwithstanding the above, in the event of a Change in
Control of the Company, Restricted Shares shall become vested and
non-forfeitable pursuant to Section 10.2 of the Plan if (a) they are not assumed
or substituted by the Surviving Entity, or (b) they are assumed or substituted
by the Surviving Entity, but within two years following the Change in Control
your employment is terminated without Cause or you resign for Good Reason.  Such
vesting will be prorated on a daily basis based upon the length of time within
the performance measurement period that has elapsed prior to the Change in
Control or termination of employment (as applicable) and will be based upon an
assumed achievement of all relevant performance goals.


Shareholder rights: You shall have all of the rights of a shareholder with
respect to the Restricted Shares, other than dividend rights.


Transferability:  You may not transfer restricted shares still subject to
restriction.


This Agreement is subject to the terms and conditions of the Plan.  You have
received a copy of the Plan’s prospectus that includes a copy of the Plan.  By
signing this Agreement, you agree to the terms of the Plan and this Agreement,
which may be amended only upon a written agreement signed by the Company and
you.


This ______ day of __________ ,  2___


AGL RESOURCES
INC.                                                                                                RECIPIENT:
 
 
Melanie M. Platt, Senior Vice
President                                                                                                _______________________________________________


--------------------------------------------------------------------------------


